                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

EARNEST J. FILES, JR.,                            )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                ) CIV. ACT. NO. 3:17cv615-ECM
                                                  )
CLAYTON KIM TAYLOR, et al.,                       )
                                                  )
       Defendants.                                )

                                            ORDER

       On July 10, 2019, the Magistrate Judge entered a Recommendation recommending

that defendants Abbett, McMichael, Jennings, and Nail’s motion to dismiss be granted.

(Doc. 56). On September 11, 2019, the plaintiff filed objections to the Recommendation

of the Magistrate Judge. (Doc. 59). The Court has carefully reviewed the record in this

case, the Recommendation of the Magistrate Judge, and the plaintiff’s objections. Upon

an independent review of the file in this case and for good cause, it is

       ORDERED as follows:

       1. that the Plaintiff’s objections are OVERRULED;

       2. that the Recommendation of the Magistrate is ADOPTED;

       3. that defendants Abbett, McMichael, Jennings, and Nail’s motion to dismiss is

          GRANTED, and the Plaintiff’s amended complaint against these defendants is

          DISMISSED with prejudice.

       4. that these defendants are DISMISSED as parties to this action; and
5. that this case with respect to the remaining defendants is REFERRED back to

   the Magistrate Judge for further proceedings.

DONE this 10th day of October, 2019.

                                  /s/ Emily C. Marks
                           EMILY C. MARKS
                           CHIEF UNITED STATES DISTRICT JUDGE
